25 So. 3d 1251 (2010)
Excellus HYLAND, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2708.
District Court of Appeal of Florida, Third District.
January 20, 2010.
*1252 Excellus Hyland, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, CORTIÑAS and ROTHENBERG, JJ.
COPE, J.
This is an appeal of an order denying a motion filed under Florida Rule of Criminal Procedure 3.800(a). We affirm.
Excellus Hyland's motion was filed in Miami-Dade County case number 97-10896. He states that he is serving an eleven-year guidelines sentence, and alleges that through a scoresheet error, his guidelines maximum was erroneously calculated. He maintains that if the error is corrected, he must be resentenced to a lower sentence in order to stay within the guidelines range.
The State filed a response in the trial court saying, among other things, that Rule 3.800(a) cannot be used for this purpose. The State is incorrect. Rule 3.800(a) states in part that "[a] court may at any time correct ... an incorrect calculation made by it in a sentencing scoresheet...."
On the merits, however, we affirm. Defendant-appellant Hyland maintains that he was not convicted of aggravated assault in Miami-Dade County circuit court case number 96-31101, but the record before us contains an order withholding adjudication on entry of a guilty plea to the offense of aggravated assault as reduced in count two of the information. See Fla. R.Crim. P. 3.703(d)(6) ("`Conviction' means a determination of guilt resulting from plea or trial, regardless of whether adjudication was withheld or whether imposition of sentence was suspended.").
Affirmed.